                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

DEARIEUS DUHEART,                        CIVIL DOCKET NO. 1:21-CV-00647-P
Plaintiff

VERSUS                                   JUDGE DAVID C. JOSEPH

WARDEN MERRENDINO,                       MAGISTRATE JUDGE JOSEPH H.L.
Defendant                                PEREZ-MONTES

                                  JUDGMENT

      For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 7], after a de novo review of the record, noting

the absence of objection thereto, and concurring with the Magistrate Judge’s findings

under the applicable law,

      IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 [ECF No. 1] is DENIED and DISMISSED WITHOUT

PREJUDICE.

      THUS, DONE AND SIGNED in Chambers on this 6th day of July 2021.



                                        _____________________________________
                                        DAVID C. JOSEPH
                                        UNITED STATES DISTRICT JUDGE
